Citation Nr: 1048184	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-49 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee and ankle 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a crush injury with fracture of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the Air Force 
Air National Guard from October 1976 to October 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2008 rating decision in which the RO denied service 
connection for a left knee and ankle disability and an increased 
rating for residuals of a crush injury with fracture of the left 
great toe.  In March 2009, the Veteran filed a notice of 
disagreement.  A statement of the case (SOC) was issued in 
November 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in December 
2009.

In December 2010, Deputy Vice Chairman David Spickler granted the 
Veteran's motion to advance this appeal on the Board's docket, 
pursuant to 38 U.S.C.A.          § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the claim for an increased rating 
for residuals of a crush injury with fracture of the left great 
toe is set forth below.  The claim for service connection for a 
left knee and ankle disability, to include as secondary to 
service-connected disability-is addressed in the remand 
following the order; this matter is being remanded to the RO, via 
the AMC. VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein denied have been accomplished.

2.  Pertinent to the April 2008 claim for increase, the primary 
symptoms associated with the Veteran's residuals of a crush 
injury with fracture of the left great toe have consisted of 
limitation of motion, swelling, and pain associated with 
arthritis; collectively, these symptoms suggest no more than 
overall moderately severe disability.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a crush injury with fracture of the left great toe 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, pertinent to the claim herein decided, an April 
2008 pre-rating letter provided notice to the Veteran regarding 
what information and evidence must be submitted by the Veteran 
and what information and evidence would be obtained by VA.  The 
letter also specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. § 3.159 
then in effect).  In addition, the letter provided the Veteran 
with information pertaining to VA's assignment of disability 
ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  A May 
2009 post rating letter set forth the criteria for higher ratings 
for the disability. 

After issuance of above-described notice, and opportunity for the 
Veteran to respond, the July 2010 supplemental SOC (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of a May 2008VA examination.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with the claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.     § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).   Hence, the 
following analysis is undertaken with consideration that staged 
ratings may be warranted for either or both disabilities under 
consideration.

Historically, in a June 1996 rating decision, the RO granted 
service connection for status post fracture and laceration of the 
left great toe, and assigned a 10 percent disability rating 
effective April 8, 1996.  In a March 2002 rating decision, the RO 
recharacterized the disability as residuals of a crush injury 
with fracture of the left great toe and increased the rating for 
this disability to 20 percent, effective August 8, 2001.  The 
Veteran filed the current claim for an increased rating in April 
2008.

The Veteran's residuals of a crush injury with fracture of the 
left great toe have been evaluated using the criteria under DC 
5284, for residuals of foot injury.  Under DC 5284, moderate foot 
disability warrants a 10 percent rating, moderately severe 
disability warrants a 20 percent rating, severe foot disability 
warrants a 30 percent rating, and actual loss of use of the foot 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284.

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating for functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include on flare- ups or with repeated use, 
and those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R.     §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In response to his claim for an increased rating, the Veteran was 
afforded a VA orthopedic examination in May 2008.  The Veteran 
described current symptoms of pain with weight-bearing 
activities, with pain greatest when he is at work and on his 
feet.  He also reported difficulty with stairs.  Numbness in the 
left great toe and decreased range of motion with fatigue and 
lack of endurance were also endorsed.  While the Veteran did not 
wear special shoes or orthotics, he indicated that he wore wide 
shoes for comfort.  With respect to work, the Veteran noted that 
he was retired as a member of the Air National Guard, and that he 
currently worked part time three days a week at a museum.

On physical examination, the examiner noted that the Veteran 
walked with a limp but with no assistive devices.  The left great 
toe had extension limited to 10 degrees and no flexion.  The 
remainder of the toes had normal range of motion and position.  
There was metatarsal point tenderness on the left foot on the 
second and third metatarsal; no calcaneal or Achilles point 
tenderness was found.  Left great toe hallux valgus deformity of 
20 degrees with bunion was noted.  The examiner found no evidence 
of hammertoes, high arch, or clawfoot.  There was a scar on the 
inferiorlateral aspect of the first toe measuring 2.5 inches by 
.1 inches, hypopigment with decreased sensation.  The examiner 
described the scar as superficial with no inflammation, edema, or 
keloid formation and no limitation of motion or function caused 
by the scar.  The examiner also found that that joint was not 
painful on motion and the range of motion or joint function was 
not additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance following repetitive use. 

The examiner noted than an X-ray of the left foot revealed pes 
planus and degenerative changes of the first metatarsophalangeal 
joint with sclerosis and joint space narrowing.  The examiner 
diagnosed degenerative joint disease of the left foot with mild 
subjective functional limitation.

Also of record is an April 2009 statement from Dr. W., the 
Veteran's private podiatrist.  She noted that the Veteran's 
chronic pain in the left great toe has been getting progressively 
worse.  Despite conservative treatments including changes in shoe 
gear and the use of anti-inflammatories and pain medication, the 
Veteran reported to her that he was now in a state of constant 
pain.  She noted that the Veteran is forced to limit weight-
bearing activities including walking and standing for any length 
of time.  In an updated statement from Dr. W. from June 2010, she 
noted that the Veteran continued to report severe pain and that 
an X-ray revealed osteoarthritis.  She indicated that she 
continued to advise the Veteran to wear appropriate shoes with a 
wide, deep toe box and to limit all weight-bearing activities, 
including walking and standing for any length of time.  She also 
wrote that in her opinion, the Veteran condition is not going to 
improve and he will continue to have degenerative changes in the 
toe joint.

Recent treatment records from Dr. W. and private physical therapy 
report indicate that the Veteran is being treated for his left 
toe and foot disability, and also underwent surgery and treatment 
for a right foot disability.

Considering the above-cited  medical evidence in light of the 
applicable criteria,  the Board finds that, pertinent to the 
April 2008 claim for an increased rating, the Veteran's residuals 
of a crush injury with fracture of the left great toe warrant no 
more than the assigned 20 percent rating.  

In this case, the medical evidence reflects symptoms of pain, 
abnormal gait, numbness, and loss of range of motion of the left 
great toe.  X-ray evidence has established arthritis, and the 
Veteran's physician has recommended limiting weight-bearing 
activities such as prolonged standing or walking.  While these 
symptoms are significant, the Board finds they do not rise to the 
level of "severe" as required for a higher 30 percent rating.  
In so finding, the Board observes that there is no limitation of 
motion of the other toes of the feet outside of the left great 
toe.  The evidence also reflects that the Veteran is still 
working part time even after his retirement from the Air National 
Guard, and upon examination the examiner find the functional 
limitation resulting from the disability to be "mild."  Thus, 
while the Veteran is required to limit weight-bearing activities, 
he still retains significant use of his left foot.  

The Board finds that the 20 percent rating for the Veteran's left 
foot disability is appropropriate, even when considering 
functional loss due to pain, as required by 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  Here, the 20 percent 
rating adequately compensates the Veteran for any pain associated 
with his residuals of a crush injury with fracture of the left 
great toe, and no such pain is shown to be so disabling as to, 
effectively, result in the overall severe disability required for 
the next higher, 30 percent rating under Diagnostic Code 5284.  
There also is no evidence of any of the other DeLuca 
symptoms,such as weakness or fatigability. 

The Board has also considered the applicability of other 
diagnostic codes for rating each disability, but finds that no 
other diagnostic code provides a basis for higher rating.  In the 
absence of any evidence of, or disability comparable to, weak 
foot, claw foot (pes cavus), metatarsalgia, hammer toes, or 
malunion or non-union of the tarsal or metatarsal bones, 
Diagnostic Codes 5277 , 5278, 5279, 5281, 5282 and 5283 are not 
applicable.  See 38 C.F.R. § 4.71a.  While it has been noted that 
the Veteran suffers from pes planus and hallux valgus of the left 
foot, the maximum rating assigned for unilateral pes planus is 20 
percent under Diagnostic Code 5276, and 10 percent for hallux 
valgus under Diagnostic Code 5280.  Therefore, these diagnostic 
codes do not provide a basis for a higher rating. 

For all the foregoing reasons, the Board finds that there is no 
basis for any further staged rating of the Veteran's residuals of 
a crush injury with fracture of the left great toe, pursuant to 
Hart, and that the claim for a higher rating, must be denied.  In 
reaching these  conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-
56.

ORDER

A rating in excess of 20 percent for residuals of a crush injury 
with fracture of the left great toe is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in the remaining claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion 
if the record, including lay or medical evidence, contains 
competent evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). The threshold for determining 
whether the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, or 
disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran contends that he is entitled to service connection 
for a left knee and ankle disability, as he believes that this 
disability stems from his service-connected residuals of a crush 
injury with fracture of the left great toe, or, in the 
alternative, that this disability is secondary to his service-
connected right knee disability.  Private medical records reflect 
that the Veteran has been treated for complaints of left knee 
pain and left ankle pain.  Bilateral crepitus and some loss of 
range of motion of the knees were noted in a May 2001 statement 
from the Springfield Medical Associates. These medical records 
also establish that the Veteran walks with an antalgic gait, due, 
at least in large part, to his left great toe disability.   The 
Veteran has also been granted service connection for his right 
knee disability as secondary to his left great toe disability. 

However, the record includes no actual opinion addressing the 
medical relationship, if any, between any current left knee or 
ankle disability and the Veteran's service- connected left great 
toe or right knee disabilities.  Given the Veteran's report of a 
left knee and ankle complaints, and evidence linking the 
Veteran's left great toe disability to an abnormal gait and right 
knee disability, the Board finds that a medical opinion-based on 
full consideration of the Veteran's documented medical history 
and assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claims for service connection.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the RO should arrange for the Veteran to undergo an 
orthopedic examination by an appropriate physician at a VA 
medical facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause may 
result in denial the claim for service connection for a left 
ankle and knee disability (as the original claim will be 
adjudicated on the basis of evidence of record).  See 38 C.F.R. § 
3.655 (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) of 
the date and time of appointment(s) sent to him by the pertinent 
medical facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
VA medical records. The claims file currently includes outpatient 
treatment records from the West Haven VAMC dated through April 
2010.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Hence, the RO should obtain from the West Haven 
VAMC all outstanding records of VA treatment and/or evaluation 
for the Veteran, since April 2010.  The RO should follow the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the Veteran provide authorization for it to obtain any 
outstanding private medical records, including those from any 
private physician(s) who have treated him for hearing loss an/or 
tinnitus.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of these claims must include 
consideration of all pertinent evidence added to the claims file 
since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the West 
Haven VAMC all outstanding records of VA 
evaluation and/or treatment for the 
Veteran's left knee or ankle, since April 
2010.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for left ankle and knee 
disability. The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA orthopedic examination, by 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each 
physician designated to examine the 
Veteran, and each examination report 
should include discussion of the 
Veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include X- rays) should be 
accomplished (with all results made 
available to the requesting physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify all 
current disability(ies) of the left knee, 
leg and/or ankle. With respect to each 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that the 
disability had its onset in service or was 
caused or aggravated by the service- 
connected right knee disability or crush 
injury with fracture of the left great toe.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND. If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for for 
service connection for left knee and ankle 
disability in light of all evidence (to 
particularly include all that added to the 
claims file since the RO's last 
adjudication of the claim) and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 



7112 (West Supp. 2010).   The RO is reminded that this appeal 
has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


